             Case 1:21-cv-03468-LTS Document 6 Filed 08/11/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT A. ALLEN,
                             Plaintiff,
                      -against-                                        1:21-CV-3468 (LTS)
ANTWAN PATTON (BIG BOI); ANTONIO                                    ORDER OF DISMISSAL
REID (HITCO ENTERTAINMENT); JEFF
BEZOS (AMAZON),
                             Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

          Plaintiff, who is appearing pro se, asserts claims for alleged appropriation of his ideas for

Google and Instagram, and claims based on allegations that he developed numerous internet

domain names including Google, Visio, Postmates, Kangaroo, and Amazon. He invokes the

diversity of citizenship statute, 28 U.S.C. § 1332, as the basis for this Court’s jurisdiction. By

order dated July 23, 2021, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court dismisses this

action.

                                      STANDARD OF REVIEW

          The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).
           Case 1:21-cv-03468-LTS Document 6 Filed 08/11/21 Page 2 of 5




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court of the United States has held that, under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

        In three other actions assigned to this Court, Plaintiff Kent A. Allen raised claims similar

to those raised here, but named different defendants. See Allen v. Patton, ECF 1:21-CV-3434, 2

(S.D.N.Y. Apr. 19, 2021); Allen v. Patton, ECF 1:21-CV-3457, 2. (S.D.N.Y. Apr. 19, 2021);

Allen v. Patton, ECF 1:21-CV-3459, 2 (S.D.N.Y. Apr. 19, 2021). Here, Plaintiff adds “Jeff

Bezos (Amazon),” but the complaint alleges no facts regarding Bezos. Other than alleging that


                                                   2
           Case 1:21-cv-03468-LTS Document 6 Filed 08/11/21 Page 3 of 5




he developed additional domain names, Plaintiff alleges identical facts in all four complaints.

The Court therefore assumes familiarity with the complaints in 21-CV-3434, 21-CV-3457, and

21-CV-3459 for the purposes of this order.

                                          DISCUSSION

A.     Failure to State a Claim

       The Court construes Plaintiff’s allegations that he had the ideas for Instagram and

Google, but was not credited or compensated for those ideas as seeking relief for copyright or

patent infringement. The Court also construes Plaintiff’s allegations that he was deprived of the

ability to profit from registration of various well-known domain names, including the domain

names Google, Visio, Postmates, Kangaroo, and Amazon as seeking relief for “cybersquatting.” 1

       The Court dismisses each of these claims for the same reasons it dismissed Plaintiff’s

claims in ECF 1:21-CV-3434, 6; ECF 1:21-CV-3457, 6; and ECF 1:21-CV-3459, 6. That is,

because Plaintiff does not allege that at any point he created any software or other tangible

expression of his ideas or that he holds any copyright, he alleges nothing more than that he had

an uncopyrightable idea, and he therefore fails to state a claim on which relief can be granted

under the Copyright Act. And because Plaintiff alleges only that he had the idea for something



       1
         The Anticybersquatting Consumer Protection Act (ACPA) amends the Trademark Act
of 1946 to create a federal remedy for cybersquatting – that is, for warehousing and trafficking in
domain names. The ACPA provides, at 15 U.S.C. § 1125(d)(1)(A), that:
       A person shall be liable in a civil action by the owner of a mark, including a
       personal name which is protected as a mark under this section, if, without regard
       to the goods or services of the parties, that person – (i) has a bad faith intent to
       profit from that mark, including a personal name which is protected as a mark
       under this section; and (ii) registers, traffics in, or uses a domain name that – (I) in
       the case of a mark that is distinctive at the time of registration of the domain
       name, is identical or confusingly similar to that mark; (II) in the case of a famous
       mark that is famous at the time of registration of the domain name, is identical or
       confusingly similar to or dilutive of that mark; . . . .



                                                  3
           Case 1:21-cv-03468-LTS Document 6 Filed 08/11/21 Page 4 of 5




like Google or Instagram – not that he actually developed the technology or was issued a patent –

Plaintiff fails to state a claim for patent infringement. Finally, because the complaint gives no

indication that Plaintiff has a registered trademark for any word, name, slogan, logo, or symbol,

that Defendants have infringed any trademark he holds, or that Defendants were involved in

preventing Plaintiff from renewing any domain registration, Plaintiff fails to state a claim against

any Defendant for interfering with his domain registration.

B.     Frivolousness

       Under the IFP statute, a court must dismiss an action if it determines that the action is

frivolous or malicious. 28 U.S.C. §1915(e)(2)(B)(i). A claim is “frivolous when either: (1) the

factual contentions are clearly baseless, such as when allegations are the product of delusion or

fantasy; or (2) the claim is based on an indisputably meritless legal theory.” Livingston, 141 F.3d

at 437 (internal quotation marks and citation omitted). Moreover, a court has “no obligation to

entertain pure speculation and conjecture.” Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011)

(finding as frivolous and baseless allegations that set forth a fantastical alternative history of the

September 11, 2001 terrorist attacks).

       The Court, after reviewing Plaintiff’s complaint, finds that it lacks any arguable basis in

law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). Plaintiff’s claims that, as an

eight or nine-year-old child, he had the ideas for Google and Instagram are baseless, particularly

in light of claims Plaintiff has advanced in his other actions. Thus, the Court also dismisses the

complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).

       In deference to Plaintiff’s pro se status, the Court would normally direct Plaintiff to

amend his complaint. But the Court finds that the complaint cannot be cured with an amendment.

Where an amendment would be futile, leave to amend is not required. Hill v. Curcione, 657 F.3d

116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (court may


                                                   4
           Case 1:21-cv-03468-LTS Document 6 Filed 08/11/21 Page 5 of 5




dismiss complaint sua sponte and without providing leave to amend “where the substance of the

claim pleaded is frivolous on its face”).

C.      Litigation History

        By order dated June 28, 2021, the Court barred Plaintiff from filing future civil actions in

this court IFP without first obtaining from the court leave to file. ECF 1:21-CV-3838, 5. The

Court issued that filing bar because of Plaintiff’s history of vexatious litigation. ECF 1:21-CV-

3838, 4. Because Plaintiff filed this action before the Court issued its filing bar, this action is not

subject to it. But the Court reminds Plaintiff that the filing bar remains in effect with respect any

future civil actions he files in this court IFP.

                                            CONCLUSION

        Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), and as frivolous, 28 U.S.C. § 1915(e)(2)(B)(i).

        Plaintiff has consented to receive electronic service of notices and documents in this

action. (ECF 3.)

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    August 11, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                   5
